Citation Nr: 0434303	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, wherein the RO denied service 
connection for PTSD.

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Albuquerque, New 
Mexico.  A copy of the hearing transcript has been associated 
with the claims file. 


REMAND

In the instant case, additional evidentiary development is 
necessary.  Although a VA examiner diagnosed the veteran in 
October 2003 with PTSD as related to his stressful events 
during his service in Korea, the Board finds a remand is 
required because it is unclear whether the in-service 
stressors claimed by the veteran occurred, and the avenues 
available for corroborating the alleged stressors have not 
been fully explored by the RO.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2004). The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  38 C.F.R. § 3.304(f).  Where it is 
determined that the veteran engaged in combat with the enemy 
and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Where, however, 
VA determines that the veteran did not engage in combat with 
the enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2002); Cohen (Douglas) v. Brown, 10 Vet. App. 128 
(1997).  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).

The veteran contends that he has PTSD as the result of the 
traumatic experiences he endured while serving in Korea.  
More specifically, he maintains that in either 1953 or 
February 1955, a sniper went into a tent adjacent to him and 
slashed the throats of nine soldiers, to include a sergeant 
[redacted], a captain [redacted] and a sergeant [redacted] (Transcript 
(T.) at page (pg.) 4).  In addition, he maintains that while 
operating a crane in April 1954, two dead children dropped 
out of a culvert where he was working.  Finally, he maintains 
that his unit, 54th ENOS Maintenance Co, sustained mortar 
attacks and small arms fire and that he witnessed a child 
being shot when the child attempted to steal copper (T. at 
pages (pgs.) 7 & 11).

The veteran's DD Form 214 indicates that the veteran had 
served as an automotive maintenance helper with the 54th ENOS 
Maintenance Co.  He was awarded the Korean Service Medal, 
National Defense Service Medal, United Nations Service Medal 
with two overseas bars and the Meritorious Unit Commendation 
Medal.  The veteran did not receive any wounds as a result of 
action with enemy forces.  

A review of the claims file reflects the RO was informed by 
the National Personnel Records Center (NPRC) that the 
veteran's service medical records were destroyed in a fire 
and could not be reconstructed; however, it does not appear 
that the RO attempted to reconstruct these service medical 
records through alternative means.  The Board points out that 
in cases where the veteran's service records are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case, including the obligation to search alternate sources.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991).  Thus, the RO 
should also attempt to reconstruct the veteran's service 
medical and personnel records through alternate means, 
including specifically requesting that the veteran submit any 
personnel records that he may have in his possession, as well 
as by attempting to obtain any morning reports or after-
action reports prepared by the veteran's unit, 54th ENOS 
Maintenance Co.  

The Board notes that it is unclear whether the veteran's 
assigned units sustained small arms fire or mortar attacks in 
Korea, if the veteran's comrades were killed by a sniper 
during an attack on his unit in either 1953 or February 1955, 
or whether two children were found dead in a culvert in April 
1954.  Therefore, a remand is warranted so that the RO can 
ask the veteran to provide as much detail as possible 
regarding the dates, times, and locations of the claimed 
stressors, and to ask appropriate agencies to search for 
supporting evidence of such events.  38 C.F.R. § 19.9 (2004). 
It should be pointed out that corroboration of every detail, 
such as the veteran's own personal involvement in a specific 
stressful experience, is not necessary.  Suozzi v. Brown, 10 
Vet. App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Board finds that the RO should ensure that any 
notification required under 38 U.S.C.A. § 5103(a) (West 2002) 
is made while the case is at the RO for the additional 
development needed in this case.  In re-adjudicating this 
case, the RO should ensure that all notification and 
development actions required by the VCAA are met.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should again contact the 
National Personnel Records Center (NPRC) 
and the service department, if necessary, 
to determine whether any additional 
copies of the veteran's service medical 
and personnel records are available.  An 
attempt should also be made to obtain any 
pertinent morning reports or after-action 
reports prepared by any unit to which the 
veteran was assigned while stationed in 
Korea.  The veteran should also be 
afforded an opportunity to supply any 
service personnel records that he may 
have in his possession.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for PTSD.  The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2004).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should attempt to verify the 
veteran's stressors, including whether 
the veteran was involved in combat, and 
the reported deaths of the specifically 
named soldiers killed by an infiltrator 
in either 1953 or February 1955 and the 
deaths of two children found in a culvert 
in April 1954.  The RO should again 
request from the veteran a statement 
containing as much detail as possible 
regarding the stressors to which he was 
exposed during service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, including exact dates, 
places, detailed descriptions of the 
events, duty assignments, and names or 
other identifying information concerning 
any individuals involved in the events.  
The veteran also should be given an 
opportunity to obtain lay statements from 
fellow servicemen because they may be 
pertinent to his claim.  The veteran 
should be advised that this sort of 
information is necessary to obtain 
supporting evidence of the occurrence of 
the stressful events.

4.  The RO's attempt to verify the 
veteran's stressors should also include 
obtaining any documentation that might 
verify any claimed stressors, including 
unit histories and morning reports for 
the veteran's units of assignment in 
Korea.  The RO should provide the agency 
from which the information is sought with 
as much detail as possible in order to 
obtain corroboration of the alleged 
stressors.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.  If any agency indicates 
that more information is needed to make a 
search, such information should be 
sought, and if obtained, returned to the 
agency.

5.  The RO should arrange for a VA 
psychiatric examination of the appellant 
to determine whether PTSD is present, 
and, if so, whether it is linked to any 
verified inservice stressor(s) or combat 
experience.  The entire claims file must 
be reviewed by the VA examiner in 
conjunction with the examination, with 
specific attention to an October 2003 VA 
PTSD examination report.  Psychological 
testing should be conducted with a view 
toward determining whether the veteran 
has PTSD.

The examiner should conduct the 
examination in light of the Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) 
criteria for PTSD.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify the credible "stressor(s)" that 
caused the disorder, and the evidence 
relied upon to establish the existence of 
the stressor(s).  The examiner should 
also describe which stressors the 
appellant re-experiences and how he re-
experiences them.  If there are no 
stressors, or if PTSD is not found, that 
matter should also be specifically 
explained.

6.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  In so doing, the RO should be 
mindful that corroboration of every 
detail of a stressor event, such as the 
veteran's own personal involvement in a 
specific stressful experience, is not 
necessary.  Suozzi, supra; Pentecost, 
supra.  If the benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The 
veteran and his representative should be 
afforded an opportunity to respond.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §§ 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

